Title: From George Washington to George Mercer, 7 November 1771
From: Washington, George
To: Mercer, George



Dear Sir
Williamsburg Novr 7th 1771

Since you first left this Country I have been favourd with two Letters from you—one of them dated the 28th of March 1770

Serving to enter your own, and the claims of Captns Stobo and Vanbraam to part of the 200,000 Acres of Land under Governor Dinwiddies Proclamn; and the oth⟨er⟩ of the 18th of Decr, which did not come to my hands till about the first of last Month, urging the expediency of prosecuting our Right to those Lands with Spirit.
In respect to the first I have only to inform you that your own claim, as well for your Brother as self, was entered before the receipt of your Letter; & that Stobo and Vanbraam’s are also put in. In answer to the Second, I can only add that, the same backwardness which has ever appeard in our Honble Board to recognize our Right to these Lands seems still to prevail, and that our business in this Affair, is, by no means, in that forwardness I could wish; owing (I believe I may say) to other Causes as well as a lukewarmness in those from whom we seek redress. The unequal Interest, and dispers’d Situation of the Claimants makes a regular Co-operation difficult—An undertaking of this kind cannot be conducted without a good deal of expence, and trouble—and the hazard of obtaining the Lands after the utmost efforts of both is such as to discourage the Major part from lending a helping hand whilst a few are obligd to wade through every difficulty or relinquish every hope.
Circumstanced in this manner I did in behalf of those who had contributed to the expence of exploring and Surveying the Lands (of whom you are one by means of your Brother) Petition the Govr & Council that the quantum of each Man’s share, according to his Rank, should be ascertaind; and each Claimant suffered to Locate and Survey ⟨distinctly⟩ by which means every Man would stand upon his own bottom and not a few burthend with the expence of the whole whilst the Major part are standing aloof waiting the Event; if favourable to come in for part of the Prize but to pay nothing for the Ticket in case of a Blank. This Petition I thought so reasonable, & so consistent with every principle of common justice, to say nothing of the disadvantage of being forced into large Tracts & the manifest inconvenience of dividing them afterwards that I conceivd it could not possibly be rejected, but to my great astonishment it was, and we are now compelled to be at the expence of Surveying our whole qty in twenty Surveys and then each Individual Subjected to the charge of Surveying his own Seperately; by wch means we are

doubly Taxed, whilst the whole is held as a kind of joint Interest, and no man ascertaind of his property or can tell how, or in what manner to dispose of it. In short so many glaring obstacles opposed their mode of proceeding that they did not even attempt to remove them, but contented themselves with putting the Soldiery upon a worse footing than the meanest Individual in the Community, rather than be thought to give a License to the pillaging of his Majestys, or the Proprietary Lands; when it is a fact well known, and every age evinces it, that no Country ever was or ever will be settled without this Indulgence; What Inducements have Men to explore uninhabited Wilds but the prospect of getting good Lands? Would any Man waste his time, expose his Fortune, nay life in search of this if he was to share the good and the bad with those that come after him? Surely no! & here we have Surveyd Ten of the largest Tracts we can find in the district allowd us & have been able to get 61,796 Acres & for this we have been obligd to go between 2 & 300 Miles below Fort Pitt as the Lands thereabouts are thought to be within the Pensyla. Governt at least are Surveyd under those Rights and held by such a number of Individuals that it was thought to be Impolitick to engage in private disputes whilst there appeard but a gloomy prospect of getting any Land at all.
The Claims wch have been presented to me are now all given in, & the Govr & Council have determind that each Officer shall share by the Rank he enter’d the Service, & that the Land shall be distributed in the following manner—viz.—to each Field Officer 15,000 Acres—each Captn 9,000—each Subaltern 6,000—the Cadets 2,500 each—600 to a Sergeant—500 to a Corporal, & 400 to each private Soldier—They have made a reserve of 30,000 Acres as well to provide for any Claims which may hereafter come in, as to compensate those who have been & must necessarily continue to be saddled with, this expence; which we find will not be very inconsiderable as we have already advancd & expended near £200 and the Surveyor not paid.
This expence must now be greatly augmented as we shall be run to a considerable charge in exploring the Lands before we can proceed to Survey any more, as it appears from every thing we know at present impossible to get 200,000 Acres in 20 Surveys without Including Mountains and Inhospitable Hills to the amount of near one half of it which will render the Grant of

little value, and be the source of much discontent at a division. It behooves Us therefore to examine the Lands well before we Survey—and give me leave to add that, it will be very proper for you to give Messrs Stobo & Vanbraam a hint that, something more than entering their Claims is necessary for this work cannot be carried forward without an advance, and I dare say they will hardly think it reasonable to profit by the labour and Purse of others; it is highly incumbent on them therefore to appoint an Agent in this Country to transact their business, and advance their quotas of the expence if they expect to share in the Lands.
 To give you a minute detail of the proceedings respecting this Grant, would be a Work of time to me, and afford little entertainment to you; what I have here said will serve to give you some Idea of the matter and this is all I have aimd at in this Letter; which I shall readily acknowledge is the first I have wrote you since you left this Country—It was my sincere wish, & full Intention to have kept up a regular and friendly intercourse with you by Letter, and I only waited to be advised (according to promise) of your arrival in London, & address, to begin this; but in waiting for this pleasure, I waited long enough to be convinced that you had forgot your old acquaintance; for tho^ I could hear of your Letters to almost every Gentleman in this Country, I never had the satisfaction of being favour’d with one—At first I attributed it to accident, or miscarriage of Letter’s but finding it invariably the same, I did not incline to drag you into a Corrispondance you seemd desirous of avoiding—I should not however have delayed answering your first Letter till this time had you not advis’d me therein of your Intention of Imbarking soon for this Continent; which acct being frequently corroborated by your Brother of whom I often enquird after you, I thought a Letter could have little chance of finding you in England; and the Reason of my giving you the trouble of this long Scrawl now is, that I have just been told by Mr Mercer that you are to remain in London for some advises from him respecting the Affairs of the Ohio Company—Mrs Washington makes a tender of her Compliments to you, and I am with very sincere regard Dr Sir Yr Most Obedt Hble Servt

Go: Washington

